                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


 SCOTT STEELE,                                     CASE NO. 2:19-cv-01879

        Plaintiff,                                 JUDGE LYNN ADELMAN
 v.

 SCRIPPS MEDIA, INC.


        Defendant.


                 REPLY TO RESPONSE TO MOTION FILED BY PLAINTIFFS


       The Parties jointly agreed to expedited mediation with the expectation that the Defendant’s

time to Respond to the Complaint would be extended until after the mediation. Defendant seeks

to avoid the expense associated with a responsive pleading in the expectation that the case will be

resolved at mediation.

       Defendant agreed to seek early mediation dates from the two Magistrate Judge’s the

Plaintiffs’ counsel preferred for the mediation (Magistrate Judge William E. Callahan and

Magistrate Judge Aaron E. Goodstein). When neither of the two Magistrate Judges were available

to mediate until April, the Parties agreed to mediation with Magistrate Judge Patricia Gorence, the

next available Magistrate Judge. Then, after Plaintiff’s counsel agreed to mediate with Magistrate

Judge Patricia Gorence, Plaintiff’s counsel asked Defendant to agree to mediate before Judge

Adelman. Defendant agreed. Due to scheduling availability, the Parties and the Court have settled

upon March 23, 2020 for the mediation, even though the Parties intended for the mediation to

occur prior to the Answer date.
         The Response’s accusations are inaccurate. It is accurate that requiring Defendant to incur

fees for responding to the Complaint prior to mediation would make the case less likely to resolve

from Defendant’s perspective and frustrate the purposes of Defendant agreeing to expedited early

mediation. For this reason, Defendant respectfully requests that the Court grant the Motion to

Extend the Response date until April 10, 2020.

                                                            Respectfully submitted,

                                                            /s/ M. Scott McIntyre
                                                            M. Scott McIntyre (OH0075298)
                                                            BAKER & HOSTETLER LLP
                                                            312 Walnut Street, Suite 3200
                                                            Cincinnati OH 45202-4074
                                                            Telephone: 513.852.2622
                                                            Facsimile: 513.929.0303
                                                            Email: smcintyre@bakerlaw.com

                                                            Attorney for Defendant Scripps Media,
                                                            Inc.




                                                 -2-
4813-2592-2486.1
                                     CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing Reply was filed with the Court via the

CM/ECF system on March 4, 2020, which will send notice to Counsel for Plaintiff:

         Stephen Kravit (WI 1016306)
         KRAVIT, HOVEL & KRAWCZYK s.c.
         825 North Jefferson, 5th Floor
         Milwaukee, WI 53202
         Kravit@kravitlaw.com



                                                             /s/ M. Scott McIntyre
                                                             M. Scott McIntyre




                                                -3-
4813-2592-2486.1
